DETAILED ACTION
Applicant’s response to the After Final filed on August 22, 2022 is acknowledged in response to the Office action mailed on June 27, 2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 29, and 31-40 are pending. 
Claims 29, and 31-40 allowed.
Withdrawn Rejections
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach a computerized method for determining a state of
consciousness using electroencephalogram (“EEG”) signals acquired from electrodes configured to be coupled to a subject experiencing an administration of at least one anesthetic agent or at least one drug to facilitate emergence from anesthesia, the computerized method comprising: acquiring EEG data from the electrodes coupled to the subject; applying at least one window to the EEG data; for the at least one window, calculating a multi-taper spectrum estimation; and based on the multi-taper spectrum estimation, generating an indicator about the state of consciousness of the subject, wherein the indicator includes a spectrogram.
The closest available art is Babadi et al. (A Review of Multitaper Spectral Analysis, IEEE Transactions on Biomedical Engineering, 2014, Vol. 61, No.5, 1555-1564) after the effective filing date. No prior art is available.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA SOROUSH/Primary Examiner, Art Unit 1627